UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

MURVIN REIGOUD MAIKEL,                                       18 Cr. 601 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for April

10, 2020, is adjourned to May 26, 2020 at 4:00 p.m. Any submissions on behalf of the

Defendant are now due May 5, 2020, and any submission by the Government is due on May 12,

2020.

Dated: New York, New York
       March 24, 2020
